Banke, Judge.
The appellant was convicted of forgery upon more than ample evidence. Appointed counsel for the appellant has moved to withdraw as counsel and asks that the appeal be dismissed. See Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1966). We have carefully examined the record and transcript and are satisfied the appeal is frivolous. Accordingly, counsel is granted permission to withdraw as the appeal is dismissed. Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976).

Appeal dismissed.


McMurray, P. J., and Smith, J., concur.